DETAILED ACTION


Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 11, 13, 15, and 17 are allowed because a search of the prior art of record fail to anticipate or render obvious step of signaling information including the second information related to a maximum number of Forward Error Correction (FEC) blocks; a first deinterleaver configured to deinterleave the data based on a convolutional deinterleaving scheme; and a second deinterleaver configured to deinterleave a Time Interleaving (TI) block in the deinterleaved data based on the signaling information 
The closest art presented were U.S. PGPub. No. 20110280327 to Ko et al., U.S. PGPub. No. 20140056330 to Petrov et al., and U.S. PGPub. No. 20080311920 to Xu et al., where disclose the FEC decoder using the twisted block interleaver.
For claims 12, 14, 16, and 18, they depend on claims 11, 13, 15, and 17 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov